Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive. The examiner maintains that performing a gesture operation requires a reasonable determination of distance. None the less the grounds of rejection are changed substantively to address applicant’s concerns in regards to the amended claim scope. As such the current grounds of rejection are the best response to applicant’s amendment and arguments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine (US 2019/0195012) in view of Giszpenc (US 6148566) and Son (WO 2017/095082) – Son (US 10362430).
With regard to claim 1 Nagamine discloses a wall-mountable electronic clock (abstract) comprising: 
an optical sensor (12-2 figure 1) configured to capture image data representing at least a portion of a user (h1, h2); 
at least one processor (13; paragraph 65) configured to perform one or more computer vision processes using the captured image data to determine a distance of the user from the wall-mountable electronic clock (abstract; paragraph 64); 
a digital display configured to provide visual information to the user, at least some of the visual information being provided in response to the captured image data or the audio input, wherein the digital display is configured to dynamically change the visual information provided to the user based on the distance of the user from the wall-mountable electronic clock (figure 7, abstract, paragraph 64); 
Nagamine discloses a wall, but does not give structural details of the attachment structure. Thus Nagamine does not disclose the claimed: 
an armature configured to provide an inner mounting structure; 
a rear casing coupled to the armature and comprising one or more mounts configured to attach to a wall; 
a microphone configured to receive an audio input from the user; and 
a speaker configured to provide audio information to the user, at least some of the audio information being provided from a digital voice assistant in response to the captured image data or the audio input.
Giszpenc teaches an armature configured to provide an inner mounting structure (figure 1); a rear casing coupled to the armature and comprising one or more mounts configured to attach to a wall (figure 1).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Nagamine’s system with an armature configured to provide an inner mounting structure; a rear casing coupled to the armature and comprising one or more mounts configured to attach to a wall, as taught by Giszpenc. The reason for doing so would have been to use an attachment structure and corresponding support structure to fix the item to a wall as disclosed using known attachment methodologies, as taught by Giszpenc.
Son discloses a gesture responsive system (101, 601, 657, 656) comprising: 
an optical sensor (171; 291 figure 4a; 241 figure 4b; 503, 504 figure 5) configured to capture image data representing at least a portion of a user (abstract; figure 4b; camera figures 4-5; column 6 lines 1-8; column 8 lines 26-35; column 12 lines 17-28); 
a microphone (288 figure 4a) configured to receive an audio input from the user (column 6 lines 1-6); 
a digital display (260) configured to provide visual information to the user, at least some of the visual information being provided in response to the captured image data or the audio input (abstract; column 6 lines 1-8; column 8 lines 26-35; column 12 lines 17-28); and 
a speaker (282 figure 4a) configured to provide audio information to the user, at least some of the audio information being provided from a digital voice assistant in response to the captured image data or the audio input (abstract; figure 8, 1507, 1510 figure 15; column 2 lines 6-16).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to combine Nagamine and Son in such a way that Nagamine includes Son’s operational methodology and at least a microphone configured to receive an audio input from the user; and a speaker configured to provide audio information to the user, at least some of the audio information being provided from a digital voice assistant in response to the captured image data or the audio input, to facilitate auditory communication. The reason for doing so would have been to enable audible input and audible output to facilitate a more comprehensive user interface as taught by Son. 

With regard to claim 3 Nagamine, Giszpenc, and Son teach the wall-mountable electronic clock of claim 1, wherein the at least one processor is configured to perform the one or more computer vision processes using the captured image data to determine at least one of a gesture performed by the user, a presence of the user, an identifier for the user, a presence of an object, or an identifier for the object (h1, h2 figure 1, paragraphs 59-60; abstract – Nagamine; 511 figure 5 - Son).  

With regard to claim 4 (depends from claim 3) Nagamine does not disclose the claimed: wherein the speaker is configured to dynamically change the audio information provided to the user based on the distance of the user from the wall-mountable electronic clock.  Nagamine does teach changing the output display based on the distance the user is detected from the display based on said contextual data. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Nagamine’s system, as previously modified to include a speaker output, such that speaker is configured to dynamically change the audio information provided to the user based on the distance of the user from the wall-mountable electronic clock. The reason for doing so would have been to contextually synchronize the audio display with the visual display which is similarly responsive to distance in a coordinated way. In example the audio may adjust loudness to distance or match the type of sound to the visual display.

With regard to claim 5 Nagamine, Giszpenc, and Son teach the wall-mountable electronic clock of claim 1, further comprising: a controllable lighting element configured to illuminate an area proximate to the wall- mountable electronic clock (abstract – Nagamine; column 23 lines 33-46; column 8 lines 1-3; column 11 lines 40-43; lighting figure 5; column 5 line 10; 264, 266 column 11 line 34 - Son).  

With regard to claim 6 Nagamine, Giszpenc, and Son teach the wall-mountable electronic clock of claim 5, wherein the controllable lighting element is dynamically controlled controllable based on at least one of the visual information provided to the user or the audio information provided to the user (abstract – Nagamine; column 23 lines 33-46; column 8 lines 1-3; column 11 lines 40-43; lighting figure 5; column 5 line 10; 264, 266 column 11 line 34 - Son).  

With regard to claim 7 Nagamine, Giszpenc, and Son teach the wall-mountable electronic clock of claim 1, wherein the audio input from the user is associated with at least two different languages (the system as modified is capable of distinguishing input including two language; whether the sounds pertain to one language or another is an aspect external to the system beyond the capacity to do so).  

With regard to claim 8 Nagamine discloses a method for a wall-mountable electronic clock comprising: capturing, by an optical sensor (12-2 figure 1) within an armature of the wall-mountable electronic clock (figures 1, 8), image data representing at least a portion of a user (h1, h2), wherein the armature is configured to provide an inner mounting structure (figures 1, 8) and; performing, by at least one processor (13; paragraph 65), one or more computer vision processes using the captured image data to determine a distance of the user from the wall-mountable electronic clock (paragraph 64); 
providing, by a digital display of the wall-mountable electronic clock, visual information to the user and dynamically changing the visual information provided to the user based on the distance of the user from the wall-mountable electronic clock, at least some of the visual information being provided in response to the captured image data or the audio input (figure 7, abstract; paragraph 64).
Nagamine does not disclose the claimed: Armature is coupled to a rear casing comprising one or more mounts configured to attach to a wall; receiving, by a microphone of the wall-mountable electronic clock, an audio input from the user; and providing, by a speaker of the wall-mountable electronic clock, audio information to the user, at least some of the audio information being provided from a digital voice assistant in response to the captured image data or the audio input.
Giszpenc teaches an armature configured to provide an inner mounting structure (figure 1); a rear casing coupled to the armature and comprising one or more mounts configured to attach to a wall (figure 1).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Nagamine’s system with an armature configured to provide an inner mounting structure; a rear casing coupled to the armature and comprising one or more mounts configured to attach to a wall, as taught by Giszpenc. The reason for doing so would have been to use an attachment structure and corresponding support structure to fix the item to a wall as disclosed using known attachment methodologies, as taught by Giszpenc.
Son discloses a gesture responsive system (101, 601, 657, 656) comprising: 
an optical sensor (171; 291 figure 4a; 241 figure 4b; 503, 504 figure 5) configured to capture image data representing at least a portion of a user (abstract; figure 4b; camera figures 4-5; column 6 lines 1-8; column 8 lines 26-35; column 12 lines 17-28); 
a microphone (288 figure 4a) configured to receive an audio input from the user (column 6 lines 1-6); 
a digital display (260) configured to provide visual information to the user, at least some of the visual information being provided in response to the captured image data or the audio input (abstract; column 6 lines 1-8; column 8 lines 26-35; column 12 lines 17-28); and 
a speaker (282 figure 4a) configured to provide audio information to the user, at least some of the audio information being provided from a digital voice assistant in response to the captured image data or the audio input (abstract; figure 8, 1507, 1510 figure 15; column 2 lines 6-16).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to combine Nagamine and Son in such a way that Nagamine includes Son’s operational methodology and at least providing a microphone configured to receive an audio input from the user; and a speaker configured to provide audio information to the user, at least some of the audio information being provided from a digital voice assistant in response to the captured image data or the audio input, to facilitate auditory communication. The reason for doing so would have been to enable audible input and audible output to facilitate a more comprehensive user interface as taught by Son. 

With regard to claim 10 Nagamine, Giszpenc, and Son teach the method for the wall-mountable electronic clock of claim 8, further comprising:  performing the one or more computer vision processes using the captured image data to determine at least one of a gesture performed by the user, , a presence of the user, an identifier for the user, a presence of an object, or an identifier for the object (h1, h2 figure 1, paragraphs 59-60; abstract – Nagamine; 511 figure 5 - Son).  

With regard to claim 11 Nagamine, Giszpenc, and Son teach the method for the wall-mountable electronic clock of claim 10, 
With regard to claim 11 (depends from claim 10) Nagamine does not disclose the claimed: further comprising:  dynamically changing, by the speaker, the audio information provided to the user based on the distance of the user from the wall-mountable electronic clock.  
Nagamine does teach changing the output display based on the distance the user is detected from the display based on said contextual data. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Nagamine’s system, as previously modified to include a speaker output, such that speaker is configured to dynamically change the audio information provided to the user based on the distance of the user from the wall-mountable electronic clock. The reason for doing so would have been to contextually synchronize the audio display with the visual display which is similarly responsive to distance in a coordinated way. In example the audio may adjust loudness to distance or match the type of sound to the visual display.

With regard to claim 12 Nagamine, Giszpenc, and Son teach the method for the wall-mountable electronic clock of claim 8, further comprising: illuminating, by a controllable lighting element of the wall-mountable electronic clock, an area proximate to the wall-mountable electronic clock (abstract – Nagamine; column 23 lines 33-46; column 8 lines 1-3; column 11 lines 40-43; lighting figure 5; column 5 line 10; 264, 266 column 11 line 34 - Son).  

With regard to claim 13 Nagamine, Giszpenc, and Son teach the method for the wall-mountable electronic clock of claim 12, wherein the controllable lighting element is dynamically controlled based on at least one of the visual information provided to the user or the audio information provided to the user (abstract – Nagamine; column 23 lines 33-46; column 8 lines 1-3; column 11 lines 40-43; lighting figure 5; column 5 line 10; 264, 266 column 11 line 34 - Son).  

With regard to claim 14 Nagamine, Giszpenc, and Son teach the method for the wall-mountable electronic clock of claim 8, wherein the audio input from the user is associated with at least two different languages (the system as modified is capable of distinguishing input including two language; whether the sounds pertain to one language or another is an aspect external to the system beyond the capacity to do so).  

With regard to claim 15 Nagamine discloses a non-transitory computer readable medium comprising a plurality of instructions that, when executed by a processor (13; paragraph 65), are configured to cause the processor to: capture, using an optical sensor of a wall-mountable electronic clock (12-2 figure 1), image data representing at least a portion of a user (h1, h2), perform one or more computer vision processes using the captured image data to determine a distance of the user from the wall-mountable electronic clock (abstract; figure 7; paragraph 64); provide, using a digital display of the wall-mountable electronic clock, visual information to the user and dynamically change the visual information provided to the user based on the distance of the user from the wall-mountable electronic clock (figure 7, abstract, paragraph 64), at least some of the visual information being provided in response to the captured image data or the audio input (figure 7, abstract, paragraph 64); and 
Nagamine does not disclose the claimed: wherein the wall-mountable electronic clock comprises: an armature configured to provide an inner mounting structure; and a rear casing coupled to the armature and comprising one or more mounts configured to attach to a wall;
receive, using a microphone of the wall-mountable electronic clock, an audio input from the user
provide, using a speaker of the wall-mountable electronic clock, audio information to the user, at least some of the audio information being provided from a digital voice assistant in response to the captured image data or the audio input.  
Giszpenc teaches an armature configured to provide an inner mounting structure (figure 1); a rear casing coupled to the armature and comprising one or more mounts configured to attach to a wall (figure 1).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Nagamine’s system with an armature configured to provide an inner mounting structure; a rear casing coupled to the armature and comprising one or more mounts configured to attach to a wall, as taught by Giszpenc. The reason for doing so would have been to use an attachment structure and corresponding support structure to fix the item to a wall as disclosed using known attachment methodologies, as taught by Giszpenc.
Son discloses a gesture responsive system (101, 601, 657, 656) comprising: 
an optical sensor (171; 291 figure 4a; 241 figure 4b; 503, 504 figure 5) configured to capture image data representing at least a portion of a user (abstract; figure 4b; camera figures 4-5; column 6 lines 1-8; column 8 lines 26-35; column 12 lines 17-28); 
a microphone (288 figure 4a) configured to receive an audio input from the user (column 6 lines 1-6); 
a digital display (260) configured to provide visual information to the user, at least some of the visual information being provided in response to the captured image data or the audio input (abstract; column 6 lines 1-8; column 8 lines 26-35; column 12 lines 17-28); and 
a speaker (282 figure 4a) configured to provide audio information to the user, at least some of the audio information being provided from a digital voice assistant in response to the captured image data or the audio input (abstract; figure 8, 1507, 1510 figure 15; column 2 lines 6-16).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to combine Nagamine and Son in such a way that Nagamine includes Son’s operational methodology and at least a microphone configured to receive an audio input from the user; and a speaker configured to provide audio information to the user, at least some of the audio information being provided from a digital voice assistant in response to the captured image data or the audio input, to facilitate auditory communication. The reason for doing so would have been to enable audible input and audible output to facilitate a more comprehensive user interface as taught by Son. 

With regard to claim 17 Nagamine, Giszpenc, and Son teach the non-transitory computer readable medium of claim 15, wherein the instructions, when executed by the processor, are further configured to cause the processor to:  perform the one or more computer vision processes using the captured image data to determine at least one of a gesture performed by the user, a presence of the user, an identifier for the user, a presence of an object, or an identifier for the object (h1, h2 figure 1, paragraphs 59-60; abstract – Nagamine; 511 figure 5 - Son).  

With regard to claim 18 (depends from claim 17) Nagamine does not disclose the claimed: wherein the instructions, when executed by the processor, are further configured to cause the processor to:  dynamically change, using the speaker, the audio information provided to the user based on the distance of the user from the wall-mountable electronic clock.  
Nagamine does teach changing the output display based on the distance the user is detected from the display based on said contextual data. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Nagamine’s system, as previously modified to include a speaker output, such that speaker is configured to dynamically change the audio information provided to the user based on the distance of the user from the wall-mountable electronic clock. The reason for doing so would have been to contextually synchronize the audio display with the visual display which is similarly responsive to distance in a coordinated way. In example the audio may adjust loudness to distance or match the type of sound to the visual display.

With regard to claim 19 Nagamine, Giszpenc, and Son teach the non-transitory computer readable medium of claim 15, wherein the instructions, when executed by the processor, are further configured to cause the processor to: illuminate, using a controllable lighting element of the wall-mountable electronic clock, an area proximate to the wall-mountable electronic clock (abstract – Nagamine; column 23 lines 33-46; column 8 lines 1-3; column 11 lines 40-43; lighting figure 5; column 5 line 10; 264, 266 column 11 line 34 - Son).  

With regard to claim 20 Nagamine, Giszpenc, and Son teach the non-transitory computer readable medium of claim 19, wherein the controllable lighting element is dynamically controllable based on at least one of the visual information provided to the user or the audio information provided to the user (abstract – Nagamine; column 23 lines 33-46; column 8 lines 1-3; column 11 lines 40-43; lighting figure 5; column 5 line 10; 264, 266 column 11 line 34 - Son).  


Allowable Subject Matter
Claims 2, 9, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8-19-22
/SEAN KAYES/Primary Examiner, Art Unit 2844